Citation Nr: 0506827	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-19 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
claimed as a residual of asbestos exposure.

2.  Entitlement to service connection for a gastrointestinal 
disability, to include current residuals of an esophageal 
tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision that denied service 
connection for a lung disability and for a gastrointestinal 
disability, each claimed as a residual of asbestos exposure.  
The veteran filed a notice of disagreement (NOD) in June 
2002, and the RO issued a statement of the case (SOC) in 
November 2002.  In May 2003, the RO issued a supplemental 
SOC, reflecting the denial of each claim for service 
connection.  The veteran filed a substantive appeal in July 
2003.

In October 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; the transcript of that hearing is of record.  During 
the hearing, the veteran submitted additional evidence 
directly to Board, waiving initial RO consideration of the 
evidence.  The veteran's waiver and additional evidence are 
of record.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. § 38 C.F.R. § 20.800 (2004).

Also, during the hearing, the undersigned Veterans Law Judge 
granted the veteran's request for a 60-day abeyance to submit 
additional documentary evidence.  To date, VA has not 
received any additional response from the veteran.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.



REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §3.303(a) (2004).

In this case, the veteran contends that his current lung 
disability is the result of his exposure to asbestos in 
service.  Specifically, the veteran reported that a rifle 
turned up missing in the area where he was located, and that 
during a search of his barracks, the ceiling structure and 
insulation were removed.  The veteran alleged that he 
assisted in carrying such materials outside, and then 
assisted in cleaning the building; in do so, the veteran was 
exposed to a lot of dust, and he was not wearing any 
breathing apparatus.  The veteran also reported exposure to 
asbestos while working with brake linings on Army vehicles as 
a mechanic in service.  Service department records show that 
the veteran was assigned as a wheeled vehicle mechanic from 
December 1966 through March 1967.

The Board also points out that the veteran testified that he 
continues to use two bronchial inhalers whenever he has 
shortness of breath, and that post-service medical evidence 
includes 1997 medical findings compatible with asbestosis, as 
well as a diagnosis of occupational pneumoconiosis.  However, 
there is no medical evidence that directly addresses the 
relationship, if any, between any current lung disability, 
and any incident of service, to include alleged asbestos 
exposure.  The Board finds that such an opinion would be 
helpful in resolving the issue on appeal.  See 38 U.S.C.A. 
§ 5103A.

Pertinent to the claim involving a gastrointestinal 
disability, to include current residuals of an esophageal 
tear, the Board notes that, on a "Report of Medical History" 
completed by the veteran in connection with a pre-induction 
examination in September 1965, the veteran reported stomach 
or intestinal trouble.  Service medical records also show a 
diagnosis of probably Mallory Weiss syndrome (esophageal tear 
secondary to emesis).  During the October 2004 hearing, the 
veteran testified that he was transferred from the dispensary 
in service to a military hospital in Frankfurt, Germany, due 
to food poisoning, and that a tube was put down his throat 
and into his stomach; he then vomited blood.  The veteran 
also testified that he continues to take some type of 
medication or antacid to treat his stomach problems, and that 
he has trouble swallowing food.  

The Board finds that the RO should specifically seek to 
obtain-from all appropriate sources-hospital clinical 
records of the veteran's procedure in service at the U.S. 
Army Hospital in Frankfort, Germany, involving treatment 
secondary to food poisoning in March and April 1967, 
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2004), as regards obtaining records from Federal facilities.

If any medical evidence received documents stomach or other 
gastrointestinal problems in service, as the veteran alleges, 
the Board finds that a well reasoned medical opinion 
addressing whether the veteran, in fact, suffers from a 
gastrointestinal disability, to include current residuals of 
an esophageal tear; and if so, the medical relationship, if 
any, between any such current disability and service, to 
include treatment for likely food poisoning therein, would be 
helpful in resolving the claim for service connection for 
gastrointestinal disability.

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination of his lungs and, if appropriate, 
his gastrointestinal system.  The veteran is hereby advised 
that failure to report to any scheduled examination(s), 
without good cause, may well result in a denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
the scheduled examination, the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent to him by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake all 
appropriate action to obtain, from all 
appropriate sources, hospital clinical 
records, pertaining to the veteran's in-
service food poisoning treatment at the 
U.S. Army hospital in Frankfurt, Germany, 
in March and April 1967. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or responses 
from each 
contacted entity are associated with the 
veteran's claims file, the RO should 
arrange for the veteran to undergo VA 
examination of his lungs and, if 
appropriate, his gastrointestinal system.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
each report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays and pulmonary 
function tests, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

As regards the veteran's lungs, the 
examining physician should clearly 
identify all current 
respiratory/pulmonary disability.  With 
respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to 
service, to include the veteran's claimed 
in-service asbestos exposure.

As regards the veteran's gastrointestinal 
system, the examining physician should 
clearly identify all current disability 
underlying the veteran's current 
complaints of stomach and food swallowing 
problems.  With respect to each such 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is 
medically related to service, to include 
tany any in-service treatment for food 
poisoning in 1967.  In rendering such 
opinion, the physician should address the 
following:  a) whether the veteran had a 
gastrointestinal disability that pre-
existed service; if so, b) whether the 
disability increased in severity in 
service; if so, c) whether such increase 
in severity represented the natural 
progress of the condition, or whether 
such increase was beyond the natural 
progress of the condition (representing a 
permanent worsening of gastrointestinal 
disability).  If in-service aggravation 
of pre-existing gastrointestinal 
disability is found, the physician should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  
 
8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered as well as clear reasons and 
bases for the RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




